Exhibit 10.46


ADDENDUM NO. 5 TO AMENDED
AND RESTATED GROUND LEASE
 
This ADDENDUM NO. 5 TO AMENDED AND RESTATED GROUND LEASE (this "Addendum") is
made as of January 1, 2007, by and between THE IRVINE COMPANY LLC, a Delaware
limited liability company ("Landlord"), and HINES NURSERIES, INC., a California
corporation ("Tenant").


RECITALS
 
A. Landlord and Tenant are parties to that certain Amended and Restated Ground
Lease dated September 1, 1996 (the "Original Lease"), as amended by Addendum No.
1 to Amended and Restated Ground Lease dated as of October 26, 1996 ("Addendum
No. 1"), Addendum No. 2 to Amended and Restated Ground Lease dated as of
December 18, 1997 ("Addendum No. 2"), Addendum No. 3 to Amended and Restated
Ground Lease dated as of May 19, 2003 ("Addendum No. 3") and Addendum No. 4 to
Amended and Restated Ground Lease dated as of September 23, 2005 ("Addendum No.
4"). The Original Lease, Addendum No. 1, Addendum No. 2, Addendum No. 3 and
Addendum No. 4 are sometimes hereinafter collectively referred to as the
"Amended Lease." Pursuant to the Amended Lease, Tenant leases certain premises
from Landlord as more particularly described therein (the "leased premises").
 
B. Landlord and Tenant desire to extend the term of the Amended Lease as to a
portion of the leased premises, as set forth in this Addendum
 
C. Capitalized terms used in this Addendum but not defined herein shall have the
same meaning given in the Amended Lease.
 
D. The Amended Lease, as modified by this Addendum, is hereinafter referred to
as the "Lease."
 
AGREEMENT
 
In consideration of the foregoing recitals and the mutual covenants and
conditions set forth in this Addendum, Landlord and Tenant hereby amend the
Amended Lease as follows:
 
1.    Reconfiguration of "Area 1" and "Area 2." Pursuant to Addendum No. 3, a
portion of "Area C" (as shown on Exhibit "A" to Addendum No. 3) described as
"Area 1" was to be deleted from the leased premises as of June 30, 2006, and the
remainder of Area C (described in Addendum No. 3 as "Area 2") was to be deleted
from the leased premises on December 31, 2006. Pursuant to a verbal agreement of
Landlord and Tenant, the configuration of "Area 1" and "Area 2" was changed to
be as shown on Exhibit "A" attached hereto. Landlord and Tenant hereby confirm
that the configuration of "Area 1" and "Area 2" is as shown on Exhibit "A" and
that "Area 1" was deleted from the leased premises as of June 30, 2006.
 

--------------------------------------------------------------------------------


 
2.    Deletion of "Area 2."
 
(a) Extension as to Westerly Six Hundred Feet of "Area 2." Effective upon the
execution of this Addendum, the term of the Lease for that portion of "Area 2"
described generally as the six hundred (600) feet immediately adjacent to and
easterly of Jeffrey Road, between Irvine Blvd. and Portola Parkway, and shown on
Exhibit "A" attached hereto (the "Jeffrey Road Parcel") shall be extended until
5:00 P.M. on June 30, 2007. The Jeffrey Road Parcel shall automatically and
without further notice be removed from the leased premises, and the Lease shall
automatically and without further notice terminate as to such area, effective
5:00 P.M. on June 30, 2007.


(b) Deletion as to Remainder of "Area 2." Except for the Jeffrey Road Parcel,
the remainder of "Area 2" as shown on Exhibit "A" shall automatically and
without further notice be removed from the leased premises, and the Lease shall
automatically and without further notice terminate as to such area, effective
5:00 P.M. on December 31, 2006.
 
3.    Deleted


4.    Authority. Each of the parties executing this Addendum on behalf of a
corporation or limited liability company as indicated below represents and
warrants that he/she is duly authorized to execute and deliver this Addendum on
behalf of such corporation or limited liability company, that such execution and
delivery has been approved by such entity's Board of Directors or other
governing body, and that this Addendum is binding upon said corporation in
accordance with its terms.


5.    Continued Effect. The Amended Lease, as specifically modified by this
Addendum, shall continue in full force and effect.
 
2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Addendum No. 5 to Amended and Restated Ground Lease is
executed as of the day and year first above written.


THE IRVINE COMPANY LLC, 
a Delaware limited liability company
   
HINES NURSERIES, INC.,  
a California corporation
 
 
By:        /s/ Daniel C. Hedigan                                        By:     
        /s/ Claudia Pieropan                                            Daniel
C. Hedigan     Name:         Claudia
Pieropan                                                  Senior Vice President
    Title:          
CFO                                                                

 
 
 
   
 
By:        /s/ Peter Changala                                             
By:              /s/ Robert A. Ferguson                                      
Peter Changala,     Name:         Robert A.
Ferguson                                             Vice President    
Title:          
CEO                                                                        
“Landlord”
   
“Tenant”

  
 
 
3